Exhibit 10.18

 

 

TWER WARRANT: B-___

 

 

THESE WARRANTS MAY ONLY BE TRANSFERRED IN ACCORDANCE WITH THE TERMS OF THE
WARRANT AND REGISTRATION RIGHTS AGREEMENT REFERRED TO BELOW. THE SECURITIES
ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS. 
SUCH SECURITIES MAY BE OFFERED, SOLD OR TRANSFERRED ONLY IN COMPLIANCE WITH THE
REQUIREMENTS OF SUCH ACT AND OF ANY APPLICABLE STATE SECURITIES LAWS AND SUBJECT
TO THE PROVISIONS OF THE WARRANT AND REGISTRATION RIGHTS AGREEMENT DATED AS OF
OCTOBER __, 2014, BY AND AMONG TOWERSTREAM CORPORATION (THE “COMPANY”) AND THE
WARRANT HOLDERS PARTY THERETO.  A COPY OF SUCH WARRANT AND REGISTRATION RIGHTS
AGREEMENT IS AVAILABLE AT THE OFFICES OF THE COMPANY.

 

WARRANT TO PURCHASE COMMON STOCK OF TOWERSTREAM CORPORATION

 

No. A-__

 Certificate for

A Warrants

 

 

This certifies that [INSERT NAME OF HOLDER], or registered assigns, is the
registered holder of the number of Warrants set forth above.  Each Warrant
entitles the holder thereof (a “Holder”), subject to the provisions contained
herein and in the Warrant Agreement (as defined below), to purchase from
Towerstream Corporation, a Delaware corporation (the “Company”), one share of
the Company’s common stock, par value $0.00l per share (“Common Stock”), subject
to adjustment upon the occurrence of certain events specified herein and in the
Warrant Agreement, at the exercise price of $____ per share (the “Exercise
Price”), subject to adjustment upon the occurrence of certain events specified
herein and in the Warrant Agreement.

 

This Warrant Certificate is issued under and in accordance with the Warrant and
Registration Rights Agreement, dated as of October ___, 2014 (the “Warrant
Agreement”), by and among the Company, the Warrant Holders and the Agent, and is
subject to the terms and provisions contained in the Warrant Agreement, to all
of which terms and provisions the Holder of this Warrant Certificate consents by
acceptance hereof.  The Warrant Agreement is hereby incorporated herein by
reference and made a part hereof, including the representations and warranties
of the Holder pursuant to Section 8.02 of the Warrant Agreement.  Reference is
hereby made to the Warrant Agreement for a full statement of the respective
rights, limitations of rights, duties, obligations and immunities thereunder of
the Company, the Holders of the Warrants and the Agent.  Capitalized terms used
but not otherwise defined herein shall have the meaning ascribed to such terms
in the Warrant Agreement.

 

This Warrant Certificate shall terminate and be void as of the close of business
on April __, 2022 (the “Expiration Date”).

 

As provided in the Warrant Agreement and subject to the terms and conditions
therein set forth, the Warrants shall be exercisable in whole or in part from
time to time on any Business Day through and including the Expiration Date.

 

The Exercise Price and the number of shares of Common Stock issuable upon the
exercise of each Warrant are subject to adjustment as provided in the Warrant
Agreement.

 

All shares of Common Stock issuable by the Company upon the exercise of the
Warrants shall, upon such issue, be duly and validly issued and fully paid and
non-assessable. This Warrant includes the associated Rights Make-Whole Right in
respect thereof.

 

 
 

--------------------------------------------------------------------------------

 

 

 In order to exercise a Warrant, the registered holder hereof must surrender
this Warrant Certificate at the principal place of business of the Company, with
the Exercise Subscription Form on the reverse hereof duly executed by the Holder
hereof, with signature guaranteed as therein specified, together with any
required payment in full of the Exercise Price then in effect for the
share(s) of Underlying Stock as to which the Warrant(s) represented by this
Warrant Certificate is (are) submitted for exercise, all subject to the terms
and conditions hereof and of the Warrant Agreement.  Any such payment of the
Exercise Price shall be by bank wire transfer in immediately available funds or
on a cashless basis as described in Section 4.01(f) of the Warrant Agreement.

 

The Company shall pay all transfer, stamp and other similar taxes that may be
imposed in respect of the issuance or delivery of the Warrants or in respect of
the issuance or delivery by the Company of any securities upon exercise of the
Warrants.  The Company may require payment of a sum sufficient to pay certain
taxes, assessments or other charges for which the Holder is responsible pursuant
to the Warrant Agreement.

 

No service charge shall be made to a Holder for any registration or exchange of
the Warrant Certificates, and the Company shall pay any taxes or other
governmental charges payable in connection therewith.

 

Each taker and holder of this Warrant Certificate by taking or holding the same,
consents and agrees that this Warrant Certificate when duly endorsed in blank
shall be deemed negotiable and that when this Warrant Certificate shall have
been so endorsed, the holder hereof may be treated by the Company and all other
Persons dealing with this Warrant Certificate as the absolute owner hereof for
any purpose and as the Person entitled to exercise the rights represented
hereby.

  

The validity of this Warrant Certificate and the construction, interpretation,
and enforcement hereof, and the rights of the parties hereto with respect to all
matters arising hereunder or related hereto shall be determined under, governed
by, and construed in accordance with the internal laws of the State of New York
(including Sections 5-1401 and 5-1402 of the New York General Obligations Law,
but otherwise excluding and without regard for the conflicts of law principles
thereof).

 

The Company hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any United States Federal or New York
state court sitting in New York, New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Warrant
Certificate, or for recognition or enforcement of any judgment, and the Company
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such New York state
court or, to the extent permitted by law, in such Federal court. The Company
waives, to the extent permitted under applicable law, any right it may have to
assert the doctrine of forum non conveniens or to object to venue to the extent
any proceedings is brought in accordance with this Warrant Certificate. Nothing
in this Warrant Certificate shall affect any right that the Agent or any Holder
may otherwise have to bring any action or proceeding relating to this Warrant
Certificate against the Company or its properties in the courts of any
jurisdiction.

 

This Warrant Certificate and the Warrant Agreement are subject to amendment as
provided in the Warrant Agreement.

 

Copies of the Warrant Agreement are on file at the principal place of business
of the Company and may be obtained by writing to the Company at the following
address:

 

Towerstream Corporation
88 Silva Lane

Middletown, Rhode Island 02842

Attn: Joseph Hernon (CFO)

 

Dated: October __, 2014

TOWERSTREAM CORPORATION  

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: 

 

 

 

Title:

 

 

 
 

--------------------------------------------------------------------------------

 

 

REVERSE OF B-WARRANT CERTIFICATE

EXERCISE SUBSCRIPTION FORM

 

(To be executed only upon exercise of Warrant)

 

To:                              Towerstream Corporation (the “Company”)

 

The undersigned irrevocably exercises                      of the B -Warrants
for the purchase of one share (subject to adjustment in accordance with the
Warrant Agreement) of Common Stock, par value $0.001 per share, of the Company,
for each Warrant hereby exercised represented by the Warrant Certificate and
herewith makes payment of $                     (such payment being by bank wire
transfer in immediately available funds or on a cashless basis as described in
Section 4.01(f) of the Warrant Agreement), all at the Exercise Price and on the
terms and conditions specified in the Warrant Certificate and the Warrant
Agreement therein referred to, surrenders this Warrant Certificate and all
right, title and interest therein to the Company and directs that the shares of
Common Stock (and associated Rights Make-Whole Right) deliverable upon the
exercise of such Warrants be registered in the name and delivered at the address
specified below.

 

 Date:

  

 

 

 

(Signature of Owner)(1)

 

 

 

 

 

(Street Address)

 

 

 

 

 

(City)

(State)

(Zip Code)

 

 

 

 

 

 

Signature Guaranteed by:

 

       

 

Securities to be issued to:

 

Please insert social security or identifying number:

 

Name:

 

Street Address:

 

City, State and Zip Code:

 

--------------------------------------------------------------------------------

(1) The signature must correspond with the name as written upon the face of the
within Warrant Certificate in every particular, without alteration or any change
whatsoever, and must be guaranteed by a financial institution.

 

 